Citation Nr: 1430610	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-26 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was previously before the Board in January 2012, when it was remanded for further development.


FINDING OF FACT

GERD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter.  Any notice error or duty to assist failure as to this claim is harmless.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has a current diagnosis of GERD.  He has provided evidence that he first began experiencing symptoms of GERD and self treating with over-the-counter antacids in about 1990.  He has stated that the symptoms have continued since service until the time of his diagnosis in 2003.  The Board found those statements to be credible, as did the February 2012 VA examiner. 

The February 2012 VA examiner concluded that the Veteran's current GERD was less likely than not related to service.  Although the VA examiner noted the Veteran's history of long-term symptoms, which he felt was credible, in offering the etiology opinion, he relied on the absence of medical evidence in the service records in offering a negative nexus opinion.  

Based on the Veteran's competent and credible lay evidence of continuing symptoms of heartburn and gastric reflux, and resolving any doubt in the Veteran's favor, service connection for GERD is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for GERD is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


